DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 12, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-8, 10-15, and 18-28 are pending.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  “2,3 dihydroxyphenyl B-D-glucopyranosiduronic acid” is misspelled. “D” is missing after between “B”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	Claims 1-8, 10-15, and 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite extracts from ground dehydrated Terminalia ferdinandiana leaf in combination with ascorbic acid.  The claims are also directed to 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in 
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is only a mixture of the naturally occurring compounds found in the plant.  Each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of treating microbial or bacterial infection.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure 
In addition, claims 7 and 19 state that the ingredients are formulated as a liquid.  This formulation can be formed by mixing the naturally occurring ingredients with naturally occurring carriers such as water and is not considered to lend a structural distinction to this particular formulation.  Claims 7 and 19 also encompass a pill or capsule.  Claims 7 and 19 would overcome this rejection if the claims were limited to these formulations.  This is because capsules and pills have a markedly distinct structure from the naturally occurring ingredients.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Response to Arguments
This ground for rejection has been modified based on applicant’s amended claims.  However, applicant’s arguments regarding the 101 rejection of record have been considered inasmuch as they apply to this new ground for rejection.  Applicant argues that the combination of the T. ferdinandiana leaf extract with ascorbic acid displays a markedly distinct characteristic as demonstrated by the synergistic results shown in the specification.  However, as discussed above, these results are not considered to be sufficient to overcome this rejection.  The specification specifically states that synergy is only demonstrated for particular ratios and 

Claim Rejections - 35 USC § 103
6.	Claim 1-8, 10-15, and 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (Pharmacogn. J (Mar-April 2016), vol. 8, no. 2, pp 144-153).
This reference teaches an antimicrobial extract from Terminalia ferdinandiana leaves. The extract inhibits Clostridium perfringens growth. The extract is made with by extracting ground dehydrated leaves with methanol, water, ethyl acetate, chloroform, or hexane and then mixed with water to form a liquid.  The extract contains antioxidants, flavonoids, ellagitannins, tannins, ellagic acid, trimethyl ellagic acid, chebulic acid, corilagin, and chebulagic acid (see page 145; page 146, second column; Table 3; and page 150).
The reference teaches that both Terminalia ferdinandiana leaf extracts and Terminalia ferdinandiana fruit extracts function to inhibit the growth of C. perfringens (see page 146, second column).  However, the reference does not teach combining these two extracts into a single composition.  Nevertheless, it is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by the reference that both of the fruit and leaf extract are useful in the inhibition of C. perfringens, an artisan of ordinary skill would have a reasonable expectation that a combination of the extracts would also be useful in creating compositions to 
	The reference does not explictly state that the combination includes ascorbic acid or 2,3-dihydroxyphenyl β-D-glucopyranosiduronic acid.  However, the reference does teach the methanolic extract from the fruit (see Conclusion section).  Applicant’s specification discloses that the methanolic fruit extract contains both ascorbic acid and 2,3-dihydroxyphenyl β-D-glucopyranosiduronic acid (see paragraph 237).  Thus, the combination taught by reference would contain ascorbic acid and 2,3-dihydroxyphenyl β-D-glucopyranosiduronic acid.
It is noted that applicant’s specification asserts that there is a synergistic result when T. ferdinandiana leaf extract is combined with ascorbic acid (see Figure 13, Table 9, and page 52).  However, these results are not considered to be sufficient to overcome this rejection.  The specification specifically states that synergy is only demonstrated for particular ratios and amounts of a T. ferdinandiana extract which contains gallic acid in combination with ascorbic acid.  The claims are not limited to a T. ferdinandiana extract with gallic acid with specific ratios and amounts for each ingredient.  

Double Patenting
7.	Claims 1-8, 10-15, and 18-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19, 22-35 of copending Application 16/470,960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to antibacterial extracts from Terminalia ferdinandiana including mixtures of extracts from the leaves and the fruit.  Both sets of claims use the same solvents to create the extracts.  In addition, both sets of claims state that the extract contain the same chemical components.  Thus, both sets of claims are not considered to be patentability distinct from each other despite a difference in scope.  The claims of the reference application do not specifically state that the composition contains ascorbic acid or 2,3-dihydroxyphenyl β-D-glucopyranosiduronic acid.  However, the reference application contains a methanolic extract from the fruit.  Applicant’s specification discloses that the methanolic fruit extract contains both ascorbic acid and 2,3-dihydroxyphenyl β-D-glucopyranosiduronic acid (see paragraph 237).  Thus, the combination taught by reference application would contain ascorbic acid and 2,3-dihydroxyphenyl β-D-glucopyranosiduronic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 1-8, 10-15, and 18-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, 15, 17, 19-22, 24-26, and 28-30 of copending Application No. 16/484,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to antibacterial extracts from Terminalia ferdinandiana including mixtures of extracts from the leaves and the fruit.  Both sets of claims use the same solvents to create the extracts.  In addition, both sets of claims state that the extract contain the same chemical components.  Thus, both sets of claims are not considered to be patentability distinct from each other despite a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655